Name: Commission Regulation (EEC) No 1367/91 of 24 May 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of cereals into Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 25. 5 . 91 No L 130/31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1367/91 of 24 May 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of cereals into Portugal provision should be made for recognized operators only to take part in this allocation of the quantities to be exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The measures provided for in this Regulation shall apply to the products listed in point 8 of the Annex to Regula ­ tion (EEC) No 3659/90 . They shall apply to products imported into Portugal from the other member States during the following periods : CN code Type of cereal Period 1001 90 99 Common wheat from 1 June to 30 November 1003 00 90 Barley from 1 June to 30 November 1005 90 00 Maize from 1 September to the end of February of the following year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 3659/90 provides that the supplementary trade mechanism is to apply during the second stage in accordance with the conditions laid down in Articles 250, 251 and 252 of the Act of Accession ; whereas, for products falling within CN codes 1001 90 99, 1003 00 90 and 1005 90 00, that mechanism is to apply during periods which are critical to the marketing of cereals produced in Portugal ; whereas those periods must be determined for each of the cereals in question taking into account the period of harvest ; Whereas Article 251 ( 1 ) of the Act of Accession provides for the fixing of a target import ceiling taking into account Portugal's traditional import flows and the gradual opening-up of the Portuguese market ; whereas monthly target ceilings should be fixed in order to facili ­ tate the disposal of Portuguese production ; Whereas, in order to prevent speculative applications for STM licences, the term of validity of the latter must be limited to a relatively short period which is sufficient for the completion of import operations under normal condi ­ tions ; whereas holders of STM licences should be required to lodge a security in order to ensure that licence obligations are properly observed ; Whereas, with a view to ensuring minimum supplies to the greatest number of operators for their immediate needs, provision should be made for each operator to be able to submit tenders only up to a maximum quantity ; whereas, with a view to preventing any circumvention of these provisions and consequently the buying-in of the quantities put up for sale by a small number of operators, Article 2 1 . The target import ceiling for the 1991 /92 marketing year as referred to in Article 251 of the Act of Accession shall be as follows :  for common wheat : 220 000 tonnes,  for barley : 40 000 tonnes,  for maize : 300 000 tonnes. For each cereal those quantities shall be broken down into equal quantities for each month of the period referred to in Article 1 . Quantities not allocated in the course of one month shall be carried over to the following month . 2. STM licence applications shall be admissible only if : (a) they are submitted by a natural or legal person who is engaged in commercial activity in the cereals sector and is entered at 1 June 1991 in that capacity in a public register of a Member State ; (b) the applicant declares in writing that he has not submitted, and undertakes not to submit, during the same period, applications for the same product in other Member States ; (') OJ No L 55, 1 . 3 . 1986, p . 106. 0 OJ No L 293, 27. 10 . 1988, p . 7. (') OJ No L 362, 27. 12. 1990, p. 38 . No L 130/32 Official Journal of the European Communities 25. 5 . 91 (c) all the applications from the same person do not cover more than 5 000 tonnes per cereal and per application submission period . 3 . Notwithstanding Article 2 (2) of Commission Regu ­ lation (EEC) No 574/86 ('), the name of the holder must be the same as that of the applicant. Rights arising from STM licences shall not be transferable during the term of validity of the STM licence . 4. In the notification to the Commission as provided for in the second subparagraph of Article 6 (2) of Regula ­ tion (EEC) No 574/86, the Member States shall also indi ­ cate the identity of the applicants. Article 3 1 . STM licences for the cereals concerned shall be valid from their date of issue until the expiry of the second month following that of issue. 2 . Licence applications must be accompanied by a security of ECU 5 per tonne. Article 4 This Regulation shall enter into force on the sixth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 57, 1 . 3 . 1986, p. 1 .